 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 559-412-5390
 5   Fax: 866-282-6709
     info@jonathanpena.com
 6   Attorney for Plaintiff
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                       )    Case No. 1:19-cv-00985-SKO
10   Manuel Perez Larios,                              )
                                                       )    STIPULATION AND ORDER FOR
11                  Plaintiff,                         )    EXTENSION OF TIME
                                                       )
12          vs.                                        )    (Doc. 11)
                                                       )
13   ANDREW SAUL, 1                                    )
     Commissioner of Social Security,                  )
14                                                     )
                                                       )
15                  Defendant.                         )
16
17
            IT IS HEREBY STIPULATED, by and between the parties through their respective
18
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19
     from December 26, 2019 to January 27, 2020, for Plaintiff to serve on defendant with
20
     PLAINTIFF’S LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be
21
     extended accordingly.
22
            This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23
     the requested extension is necessary due several merit briefs being due on the same week.
24
     Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 2   Court for any inconvenience this may cause.
 3
                                           Respectfully submitted,
 4
 5   Dated: December 20, 2019              PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                       By: /s/ Jonathan Omar Pena
 7
                                          JONATHAN OMAR PENA
 8                                        Attorneys for Plaintiff

 9
10
     Dated: December 20, 2019                             MCGREGOR W. SCOTT
11                                         United States Attorney
                                           DEBORAH LEE STACHEL
12                                         Regional Chief Counsel, Region IX
13                                         Social Security Administration

14
                                       By: */s/ Asim Modi
15                                        ASIM MODI
16                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
17                                        (*As authorized by email on December 20, 2019)
18                                            ORDER
19
20            Based on the parties’ above-stipulation (Doc. 11), and for good cause shown under Fed.

21   R. Civ. P. 16(b)(4), IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up

22   to and including January 27, 2020, to serve his Confidential Letter Brief. All other deadlines set

23   forth in the Scheduling Order (Doc. 5) are modified accordingly.
24
     IT IS SO ORDERED.
25
26   Dated:     December 26, 2019                                /s/   Sheila K. Oberto             .
27                                                     UNITED STATES MAGISTRATE JUDGE

28



                                                  2
